DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 9,484,799).
Regarding claim 1, fig. 6 of Zhang teaches a switched-capacitor power converting apparatus, comprising: an output stage [10] having an output terminal [at Vout]; a determination circuit [bottom half of fig. 6], coupled to the output terminal, configured to generate a 5mode switching signal [eg. output of 54,62] according to an output voltage [Vout] of the output terminal and a reference voltage [eg. Vhigh,Vlow]; a switch control circuit [46], coupled to the output stage and the determination circuit, configured to control the output stage to operate in a default voltage mode [eg. fault report mode] or an operation mode [eg. steady state mode] according to the mode switching signal; and  10a voltage regulation circuit (col. 2, lines 54-57), coupled to the output terminal and the determination circuit, configured to maintain the output voltage of the output terminal at a default value in the default voltage mode.  

Regarding claim 3, fig. 6 of Zhang teaches wherein in the operation mode, when the output voltage of the output terminal is lower than the second voltage value, the output stage is switched from the operation mode to the default voltage mode.  
Regarding claims 7-9, these claims are merely methods to operate the circuit having structure recited in claims 1-3.  Since Zhang above teaches the structure, the methods to operate such a circuit are similarly disclosed.

	
	
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 9/9/21 have been fully considered but they are not persuasive.
Regarding claims 1 and 7, applicant contends that the signals output by the comparators 54 and 62 is not related to the output voltage Vout of the output terminal. However, fig. 6 shows where Vout is used to control switch 68 and col. 5, lines 31-32 describes where switch 68 discharges Ct to generate Vct. As a result, the output of 54 and 62 is generated according to Vout.
Applicant also contends that Zhang does not disclose "a voltage regulation circuit, coupled to the output terminal and the determination circuit, configured to maintain the output voltage of the output terminal at a default value in the default voltage mode." However, col. 2, lines 54-57 describes where there is a voltage regulator at the output of the switched capacitor converter of fig. 6. Furthermore, col. 5, lines 33-38 describes where if Vout is determined to be outside a threshold, the fault report mode is entered where FET 18 is shut off. Therefore, in the default voltage mode of the fault report mode, the voltage regulator maintains the Vout that is outside the threshold before FET 18 is shut off. Since claim 1 does not claim how long the default value is maintained for or what the default value's relation to the default voltage mode is, Zhang as described above satisfies the current limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIBIN CHEN/             Primary Examiner, Art Unit 2896